Exhibit 10.35

 

As Amended and Restated December 9, 2004

 

BURLINGTON NORTHERN SANTA FE CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

Article I

 

Purpose

 

1.01 The purpose of this Deferred Compensation Plan (Plan) is to attract and
retain highly qualified individuals to serve as members of the Company’s Board
of Directors.

 

Article II

 

Administration

 

2.01 The Plan shall be administered by the Directors and Corporate Governance
Committee of the Board of Directors (the “Committee”). The Committee shall
interpret the Plan, prescribe, amend and rescind the rules relating to it from
time to time as it deems proper and in the best interests of the Company, and to
take any other action necessary for the administration of the Plan. Any decision
or interpretation adopted by the Committee shall be final and conclusive and
shall be binding upon all participants.

 

Article III

 

Participation

 

3.01 Participation in this Plan is voluntary. Each director of the Company may
elect to participate in the Plan by written notice to the Company upon his
election to the Board of Directors.

 

3.02 The election, which shall be irrevocable, shall remain in effect for one
year which shall begin on the day of the annual stockholders’ meeting and shall
terminate the day before the succeeding annual stockholders’ meeting.

 

3.03 The election by a director who is elected to the Board at other than an
annual stockholders’ meeting shall remain in effect until the next annual
stockholders’ meeting.

 

3.04 Notwithstanding any other provisions of this Plan, no amounts earned after
December 31, 2004, may be deferred under the Plan, and no election to defer may
be made after December 31, 2004.

 



--------------------------------------------------------------------------------

Article IV

 

Compensation

 

4.01 Each Participant may elect to have all or a specified percentage of his
Compensation deferred until he ceases to be a director.

 

4.02 “Compensation” shall mean the annual retainer and meeting fees for Board
and Board Committee meetings.

 

4.03 The Company shall establish a memorandum account for each Participant who
has elected to defer a portion of his Compensation for any year and shall credit
such account for Compensation on the date payment would otherwise have been
made.

 

4.04 Interest on investment returns shall be reflected to each member’s account
at the end of each quarter and such other periods as may be determined by the
Committee. The rate of return shall be based upon the investment option selected
and the return on such investment option. Such investment options shall be
established by the Board with such terms and conditions as they may deem
appropriate.

 

4.05 Distribution of a Participant’s memorandum account shall be as follows:

 

  (a) in a lump sum in cash in January of the year following the year in which
the Participant ceases to be a director; or

 

  (b) if approved by the Committee and irrevocably elected by the Participant no
later than the year before the year in which the distribution of the
Participant’s memorandum account would otherwise occur or commence, in a number
of equal annual installments, not to exceed ten, commencing in January of the
year following the year in which the Participant ceases to be a director.

 

  (c) Notwithstanding any other provisions of this Plan, no distribution
election may be made after December 31, 2004. If no distribution election is
made, distribution of the Participant’s memorandum account shall be made in
accordance with subsection (a) above.

 

4.06 Interest shall accrue on the outstanding memorandum account balance to the
date of distribution.

 

4.07

If a Participant dies or becomes permanently disabled prior to payment of all
amounts due under the Plan, the balance of the amount due shall be payable to
the Participant or his Beneficiary, at the discretion of the Committee, in a
lump sum as soon as practicable or in some number of equal annual installments,
not to exceed ten, commencing in January of the year following the year in which
the Participant died or became permanently disabled. Beneficiary shall mean any
individual, trust or other recipient named by a Participant to receive amounts
due hereunder upon his death. Subject to the discretion of the Committee, a
Participant may designate the Beneficiary to receive any

 

2



--------------------------------------------------------------------------------

 

amounts due hereunder in the event of the Participant’s death, and to change any
such designation. Each such designation of a Beneficiary shall be evidenced by a
written instrument filed with the Committee and signed by the Participant. A
Beneficiary designation may be revoked or amended only by the completion of a
new Beneficiary designation instrument, provided, however, that if a
Participant’s spouse is named as such Participant’s Beneficiary, and the
Participant and such spouse are subsequently divorced, then the designation of
the spouse made prior to the divorce shall be null and void. In order to
designate a former spouse as a Beneficiary, a new Beneficiary designation
instrument must be completed. If no Beneficiary designation is on file with the
Committee at the time of the death of a Participant, or if for any reason such
designation is defective, then the Participant’s estate shall be deemed to be
the Beneficiary.

 

4.08 The Committee shall distribute periodic earnings reports to the
Participants under the Plan.

 

Article V.

 

General Provisions

 

5.01 The deferred compensation to be paid to the Participants pursuant to this
Plan is an unfunded obligation of the Company. Nothing herein contained shall
require the Company to segregate any monies from its general funds, or to create
any trusts, or to make any special deposits with respect to this obligation.
Title to and beneficial ownership of any funds invested or reinvested, including
the income or profits therefrom, which the Company may make to fulfill its
obligations under this Plan shall at all times remain in the Company. A
Participant’s right to receive the payment of any deferred compensation may not
be assigned, transferred, pledged or encumbered except by will or by the laws of
descent or distribution.

 

5.02 The Board of Directors may from time to time amend, suspend or terminate
the Plan, in whole or in part, and if the Plan is suspended or terminated, the
Board may reinstate any or all of its provisions.

 

3